Citation Nr: 1518660	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected allergic rhinitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran perfected a timely appeal of these issues.

In his April 2013 Substantive Appeal, the Veteran requested a Board hearing.  In a November 2013 letter, he was notified that his hearing had been scheduled for January 2014, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2014).

The Board notes that additional lay and medical evidence was submitted into the record following the most recent readjudication of this claim in the July 2013 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ) and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on April 2013 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, upon remand, the private treatment records contained in the claims file must be updated, and recent treatment records obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, following the Veteran's active duty discharge in August 1977, the Veteran was a member of the Army National Guard until October 1991.  He submitted partial copies of his Army National Guard records, but to date, the RO has not made any attempts to obtain a complete copy of these records.  Upon remand, these records should be obtained and associated with the claims file as they may be pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran has not been afforded any VA examinations or medical opinions for these claims.  In July 2012 and January 2013, the AOJ scheduled the Veteran for VA examinations and medical opinions.   The Veteran did not appear for the examinations; however, the Veteran provided good cause for his failure to report for these examinations.  38 C.F.R. § 3.655(b) (2014).  Specifically, in a June 2012 statement from the Veteran and a December 2013 statement from the Veteran's representative, the Veteran and his representative indicated that the Veteran would be unable to report for these VA examinations because he had a deployment overseas for his employment.  The Board finds that this represents good cause for the Veteran's failure to report for the VA examinations.  Id.  In response to this good cause, the AOJ did not reschedule the Veteran for VA examinations.  Therefore, the Board finds that another attempt should be made by the AOJ to have the Veteran scheduled for VA examinations and medical opinions to determine the etiology of his currently diagnosed sleep apnea and tinnitus, and the current severity of his service-connected allergic rhinitis.  

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Update and obtain all of the Veteran's recent and pertinent private treatment records that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all of the Veteran's Army National Guard treatment records that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current sleep apnea.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current sleep apnea is related to his active military service?  In forming this opinion, the examiner should consider the April 2012 fellow solider statement and the December 2013 Veteran statement describing the Veteran gasping for air, and snoring during his active duty sleep.

b) Is it at least as likely as not that the Veteran's current sleep apnea was caused by his service-connected allergic rhinitis?

c) Is it at least as likely as not that the Veteran's current sleep apnea was aggravated (permanently worsened beyond the normal progression) by his service-connected allergic rhinitis?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements and medical literature submitted by the Veteran.   

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  
4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current tinnitus.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

Is it at least as likely as not that the Veteran's current tinnitus is related to his active military service?  In forming this opinion, the examiner should consider the Veteran's presumed in-service noise exposure from his Military Occupational Specialty (MOS) as Rifleman and the in-service July 1977 spinal tap required for his left knee surgery, in which the Veteran reports tinnitus following this procedure. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements and medical literature submitted by the Veteran.   

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected allergic rhinitis.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 6522 and 6514.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.

Specifically, the examiner is asked to state whether the service-connected allergic rhinitis is manifested by the following:
* One or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment;
* Three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;
* Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment;
* More than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting;
* Radical surgery with chronic osteomyelitis;
* Near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries; 
* Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; and/or,
* Allergic or vasomotor rhinitis with polyps.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements and medical literature submitted by the Veteran.   

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




